                        Case 21-50951-MFW              Doc 8      Filed 09/10/21         Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re                                                               Chapter 11

    CENTER CITY HEALTHCARE, LLC d/b/a
    HAHNEMANN UNIVERSITY HOSPITAL, et                                   Case No. 19-11466 (MFW)
    al.,1

               Debtors.                                                 (Jointly Administered)
    CENTER CITY HEALTHCARE, LLC, d/b/a
    HAHNEMANN UNIVERSITY HOSPITAL and
    ST. CHRISTOPHER’S HEALTHCARE, LLC,

               Plaintiffs,

    v.                                                                  Adv. Proc. No. 21-50951 (MFW)

    INSTRUMENTATION LABORATORY INC.,

               Defendant.

                                    NOTICE OF VOLUNTARY DISMISSAL

             PLEASE TAKE NOTICE, that Plaintiffs Center City Healthcare LLC d/b/a Hahnemann

University Hospital and St. Christopher’s Healthcare, LLC, pursuant to Rule 41(a)(1)(A)(i) of the

Federal Rules of Civil Procedure, made applicable to this action by Rule 7041 of the Federal Rules

of Bankruptcy Procedure, hereby dismiss with prejudice and without costs all claims asserted in

the above-captioned adversary proceeding against Defendant Instrumentation Laboratory Inc.




1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
             are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
             Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA,
             L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center,
             L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics,
             L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS
             IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is 216 North Broad
             Street, 4th Floor, Philadelphia, Pennsylvania 19102.



38963970.1 09/10/2021
                        Case 21-50951-MFW    Doc 8    Filed 09/10/21    Page 2 of 2




Dated: September 10, 2021                      SAUL EWING ARNSTEIN & LEHR LLP

                                       By:     /s/ Monique B. DiSabatino
                                               Mark Minuti (DE Bar No. 2659)
                                               John D. Demmy (DE Bar No. 2802)
                                               Monique B. DiSabatino (DE Bar No. 6027)
                                               1201 N. Market Street, Suite 2300
                                               P.O. Box 1266
                                               Wilmington, DE 19899
                                               Telephone: (302) 421-6800
                                               Fax: (302) 421-6813
                                               mark.minuti@saul.com
                                               john.demmy@saul.com
                                               monique.disabatino@saul.com

                                                       -and-

                                               Jeffrey C. Hampton
                                               Adam H. Isenberg
                                               Jorge Garcia
                                               Shannon A. McGuire
                                               Centre Square West
                                               1500 Market Street, 38th Floor
                                               Philadelphia, PA 19102
                                               Telephone: (215) 972-7777
                                               Fax: (215) 972-7725
                                               jeffrey.hampton@saul.com
                                               adam.isenberg@saul.com
                                               jorge.garcia@saul.com
                                               shannon.mcguire@saul.com

                                               Counsel for the Plaintiffs




                                                  2
38963970.1 09/10/2021
